                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR19-0063-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    JAMES LOPEZ,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. On July 1, 2019, the Court granted
18   Defendant Jesus Rincon-Meza’s unopposed motion to continue the trial date to December 9,
19   2019 and the pretrial motions deadline to November 1, 2019. (See Dkt. No. 47.) Defendant
20   Lopez has since filed a speedy trial waiver up to and including December 23, 2019. (Dkt. No.
21   48.) Having thoroughly considered the relevant record and in the interest of judicial economy,
22   the Court hereby ORDERS that Defendant Lopez’s trial date is hereby CONTINUED to
23   December 9, 2019 at 9:30 a.m., and that the time between the date of this order and the new trial
24   date is excludable time under the Speedy Trial Act pursuant to 18 U.S.C. §§ 3161(h)(7)(A),
25   3161(h)(7)(B)(ii), 3161(h)(7)(B)(iv), and 3161(h)(6). Any pretrial motions shall be filed no later
26   than November 1, 2019.


     MINUTE ORDER
     CR19-0063-JCC
     PAGE - 1
 1         DATED this 15th day of July 2019.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR19-0063-JCC
     PAGE - 2
